Citation Nr: 1224957	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial evaluation higher than 30 percent for a left side inguinal hernia with right side scrotum wall weakening with small bulge.

2. Entitlement to a separate compensable evaluation for a residual scar from hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to January 2007.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection but a noncompensable (0 percent) disability evaluation for a left side inguinal hernia.  The Veteran appealed from the initial rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability,            VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

The Board previously remanded this case in January 2012 for further development. Thereafter, upon completion of a requested VA Compensation and Pension examination, through a February 2012 rating decision the Veteran was awarded a 30 percent rating for his left side inguinal hernia, since the January 11, 2007 effective date of service connection. Pursuant to VA law, the claim for the highest available schedular evaluation continues on appeal absent express indication that the Veteran is withdrawing his increased rating claim. See A.B. v. Brown,                6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).


FINDINGS OF FACT

1. While the existing disability rating is substantiated, the Veteran does not manifest a left side inguinal hernia that is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

2. The residual scar from left side hernia surgery is not painful or unstable,                   of qualifying surface area, or demonstrative of sufficient limitation on function as to warrant assignment of a compensable evaluation.

CONCLUSIONS OF LAW

1. The criteria are not met for an initial evaluation higher than 30 percent for a left side inguinal hernia with right side scrotum wall weakening with small bulge.             38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.10, 4.114, Diagnostic Code 7338 (2011).

2. The criteria are not met for a separate compensable evaluation for residual scar from hernia repair. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).

In regard to the claims on appeal for higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.                The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."                        See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim   for service connection for a left side inguinal hernia (and presumably an associated postoperative scar) has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO/AMC has taken appropriate action to comply with the duty to assist          the Veteran through obtaining records of VA outpatient treatment, and arranging for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1            (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). There is no indication of relevant outstanding private treatment records to obtain. The Veteran himself has provided various personal statements. He declined the opportunity to testify at a hearing. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 



Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.           § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

Left Side Inguinal Hernia

The Veteran's status-postoperative left inguinal hernia is evaluated under the directly applicable rating provisions for an inguinal hernia, found at 38 C.F.R.             § 4.114, Diagnostic Code 7338.

In accordance with Diagnostic Code 7338, a noncompensable rating is warranted when an inguinal hernia is small, reducible, or without true hernia protrusion; or when not operated upon but remediable. A 10 percent rating is warranted postoperatively when the hernia is recurrent but is readily reducible and well supported. A 30 percent rating is assigned when, postoperatively, the hernia is recurrent but small or if unoperated it is irremediable and not well supported by a truss or is not readily reducible. The highest available 60 percent rating is warranted if, postoperatively, the hernia is recurrent and large and not well supported under ordinary conditions and is not readily reducible when considered inoperable.

A note to Diagnostic Code 7338 indicates that an additional 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.            This means the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

In December 2006, while still technically on active duty service, the Veteran underwent a VA Compensation and Pension examination. It was indicated that in August 2006 he had undergone hospitalization for repair of a left inguinal hernia. 
He further reported since that time having had occasional mild pain under the area of the scar, and once in a while having vague groin pains especially with twisting and turning. On objective physical exam, the Veteran had a well-healed left lower quadrant scar. On inspection of the abdomen, bowel sounds were present in all four quadrants.  The abdomen was soft with no mass or tenderness on palpation. Liver size was normal at the midclavicular line. There was no costovertebral angle tenderness or suprapubic tenderness on palpation. No hernias were noted. Regarding evaluation for a left side inguinal hernia in particular, there was no apparent distress. Vital signs were stable and within normal limits. There was a well healed non-tender left lower quadrant scar. There was no organomegaly, tenderness or other masses felt throughout his abdomen, and bowel sounds were brisk and equal through all four quadrants. There were no hernias present in the inguinal area right of left. The diagnosis was status post left herniorrhaphy, inguinal.                    The functional assessment was of no disability. It was further noted that there was  small varicocele on top of the right scrotum which did not illuminate and was not tendered. No associated disability was found.

Upon VA re-examination in June 2007, the Veteran reported that surgery on the  left side hernia was done in August 2006, with no complications. The surgical wound healed well. The Veteran reported no complications regarding the scar. However, he did state that his left testicle hurt about two times in a week and the hurting lasted for about two hours. This was described as just a mild ache. There had been no change in the size of the testicles and no other palpable or visible problems had occurred. The pain was occasional. The Veteran was concerned that this might be a complication of hernia surgery (although the VA examiner observed at this point that generally, surgical complications were persistent and did not come and go). On physical exam, the surgical scar was about 6-cm in size and was     well-healed and difficult to see. It was nontender and nonadherent. The testicle was normal in size and was not tender at this time. 

Following the August 2007 RO rating decision denying a compensable evaluation for a left side hernia, the Veteran's Notice of Disagreement (NOD) (from later that month) indicated that contrary to RO findings, his postoperative condition did have current implications. He described since the August 2006 in-service surgery having had at least two "ruptures," with periodic throbbing, sharp pain thrusts on certain movements, numbness and periodic tingling sensations, which all occurred in the general groin area and extended to the testicle on occasion, again depending on the movements or muscle reactions to walking, or stepping up or down. There was also a concern on the Veteran's part that he would have to be continuously cautious as the type of surgery he went through (mesh nettings and tie-ins) could unravel, requiring future surgery. The Veteran also recalled that his military operating surgeon indicated after the surgery that the character and degree of rupture injury sustained was one of the worst he had ever seen, and that it would create significant limits on certain life activities and inhibit a career goal of being a mechanic. 

Records of VA outpatient treatment include a February 2008 primary care consult in which the Veteran reported left groin pain with radiation to the testes.                The assessment was in part, left groin pain, status post left herniorrhaphy most likely secondary to adhesions with pain 8 out of 10. 

On VA examination again in February 2012, it was observed that after undergoing hernia repair surgery in August 2006 the Veteran had no immediate postoperative concerns or problems like infection or pain. He now experienced while running a slight throbbing in the left testicle lasting for about two seconds which went away, but would recur with continued running. While sitting in the car every once in a while he felt a sharp twinge in the left testicle for about a second which then went away. He further noticed a small swelling in the left or right groin on straining or lifting. There was no history of gladder infections, abdominal pain, nausea, vomiting, fever or chills. He indicated he had not gone for medical treatment for this and did not take any medications for it. Objectively, it was observed that the Veteran had a stable surgical linear superficial scar that was indistinct and measured 3.5-cm in length by 1-2-mm in width. The scar was freely moveable and the Veteran denied tenderness or pain in the scar. In the middle of the scar there was slight diffuse bulging to 1-cm wide on increased abdominal pressure like coughing and straining. There was spontaneously reduced to this area a ring like structure which could be an opening (defect) of a recurrent hernia on the left mid groin.      No other masses were palpable. Flouroplex was also palpable in the left inguinal canal. The testicles were without palpable masses or tenderness. The epididymis was nontender. There was no varicocele or hydrocele. 

Further noted was that there was evidence of a left groin scar consistent with left inguinal hernia repair. The scar was stable 3.5-cm linear along the mid left inguinal canal without tenderness and asymptomatic as stated by the Veteran. It was superficial and moved freely over the underlying soft tissues. There were no masses, induration or tenderness on deep palpation. There were no signs of periodic breaking down or drainage or sinuses in the scar area. Further clarified was that there was a bulge/indistinct swelling seen on the standing up exam, localized in the left mid inguinal area. The bulge was approximately 1.5-cm wide seen only on straining up position and subsided on lying down. This was reducible spontaneously and on laying down. It was situated in the middle of the scar, and was consistent with a recurrence of an inguinal hernia. There were no contents in the hernia sac as there was no consistent swelling and it was spontaneously reducible and there was no strangulation. There was no tenderness during the examination. 

Applying the VA rating criteria to the circumstances of this case, the Board              does not find a basis of record upon which to assign greater than a 30 percent evaluation for a left side inguinal hernia. Pursuant to Diagnostic Code 7338,             the existing 30 percent rating reflects when postoperatively, the hernia is recurrent but small or if unoperated it is irremediable and not well supported by a truss or          is not readily reducible. The next higher rating (and also the maximum schedular rating) of 60 percent contemplates when postoperatively, the hernia is recurrent and large and not well supported under ordinary conditions and is not readily reducible when considered inoperable. See 38 C.F.R. § 4.114, Diagnostic Code 7338. Having objectively reviewed the evidence, the Board finds that the Veteran's left side hernia, while unfortunately a recurrent condition, in terms of symptomatology   does not exceed the provisions for assignment of 30 percent. Indeed, several of the key provisions of that rating standard are not met, given that the Veteran's recurrent inguinal hernia is readily reducible, and there is nothing to indicate it is irremediable and/or not well supported by a truss. This having been said, the assignment of 30 percent is clearly a settled matter, and the Board simply revisits the criteria for a 30 percent rating to underscore the lack of overall severity of symptomatology. Nor were there any other pronounced symptoms associated with a recurrent inguinal hernia, particularly given the lack of tenderness on palpation of the area. Moreover, there is no indication or suggestion of any of the still more severe signs and symptoms correlative to a 60 percent rating under Diagnostic Code 7338, including a large recurrent hernia, not well supported under ordinary conditions, not being readily reducible and being considered inoperable. None of these prerequisites have been met.

It follows that the essential evidence for evaluative purposes does not disclose symptomatology consistent with a 60 percent rating based on the existence alone of a left side inguinal hernia. Whereas there is the additional component of service-connected disability as it is listed of right side scrotum wall weakening with small bulge, this particular manifestation has not been objectively detected on any actual VA examination, apart from a small right varicocele which ostensibly is a separate condition from the left side hernia, and in and of itself has not been adjudicated as service-connected. The provision limited to the evaluation of an inguinal hernia by itself, under Diagnostic Code 7338, is therefore sufficient for rating purposes, and as stated, does not substantiate an initial evaluation in excess of 30 percent since the effective date of service connection. 

Residual Scar

Under the rating criteria for scars effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or that cause limited motion, and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation. According to the revised version of Diagnostic Code 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion, and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation. Under the revised version of Diagnostic Code 7803, a scar that is superficial and unstable warrants the assignment of a maximum 10 percent rating. Diagnostic Code 7804 further provides that a scar that is superficial and painful on examination warrants the assignment of a 10 percent rating. Also, Diagnostic Code 7805 provides that other scars (not otherwise considered under the rating schedule) are to be rated on the basis of limitation of function of the affected part.

Effective October 23, 2008, VA again revised the criteria for the evaluation of scars. 73 Fed. Reg. 54,710-12 (Sept. 23, 2008). The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008. A claimant rated under a previous version of the criteria may request review under the most recent criteria. The Veteran's claim for increase preceded by several years October 2008, and he has not specifically requested evaluation under the latest revised criteria. It warrants mention, however, that several of the changes in the new regulation are applicable to instances of evaluation of several service-connected scars concurrently, which           is not the case here, and thus would not likely result in a substantial change              in outcome.

In this instance, while the Veteran does manifest a postoperative scar in the area of the left inguinal hernia repair, the preliminary requirements for assignment of a compensable evaluation have not been met. Namely, the scar is 3.5-cm and linear, and does not meet the surface area parameters for a compensable evaluation under Diagnostic Codes 7801 and 7802. Nor for that matter is the scar in any manner unstable, being that it does not break down or drain fluids, to warrant evaluation under Diagnostic Code 7803. The Veteran has specifically indicated and objective testing confirms the lack of tenderness or pain response to the scar region, as to implicate Diagnostic Code 7804. Finally, there is absolutely no indication of other limitation of function associated with the scar itself as to implicate Diagnostic Code 7805. The conclusion warranted is that the Veteran's postoperative scar does not meet the preliminary criteria under the provisions for rating scars for a compensable disability evaluation. 

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's left side inguinal hernia and associated scar present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board        will give these stages due consideration. 

However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Fortunately he remains employed on a full-time basis. In addition to the absence of marked impact upon occupational functioning, the Veteran's service-connected disorder also          has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased rating for a left side inguinal hernia, and an associated postoperative scar. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. The preponderance of the evidence is against the claims,          and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     







ORDER

An initial evaluation higher than 30 percent for a left side inguinal hernia with right side scrotum wall weakening with small bulge is denied.

A separate compensable evaluation for residual scar from hernia repair is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


